MEMORANDUM ***
Petitioner Amarjeet Singh, a native and citizen of India, petitions for review of a decision of the Board of Immigration Appeals (“BIA”), which affirmed without opinion the decision of an immigration judge (“IJ”) denying Petitioner’s applications for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). Because the BIA adopted the IJ’s decision, we review the latter. Melkonian v. Ashcroft, 320 F.3d 1061, 1065 (9th Cir.2003). We review legal issues de novo and factual findings for substantial evidence. Harpinder Singh v. Ilchert, 63 F.3d 1501, 1506 (9th Cir.1995). The IJ made no adverse credibility finding, so Petitioner’s testimony must be taken as true. Kalubi v. Ashcroft, 364 F.3d 1134, 1137 (9th Cir.2004).
A. Claims for Asylum and Withholding of Removal
1. The IJ purported to distinguish Harpinder Singh from this case on the sole ground that Petitioner “did, in fact, assist or aid terrorists” whereas Harpinder Singh had been “falsely accused” of supporting the separatists. That purported distinction is not availing because Harpinder Singh also assisted or aided Sikh militant separatists. See Harpinder Singh, 63 F.3d at 1503-04 (describing that the petitioner gave food and shelter to Sikh separatist militants seven times, even though he disapproved of their violent methods and declined their requests to join them); see also Ratnam v. INS, 154 F.3d 990, 996 (9th Cir.1998) (concluding that Harpinder Singh was controlling, despite the government’s argument that Ratnam was arrested while actually engaged in terrorist activity, because “the actions of Harpinder Singh in harboring the guerrillas in his home” would be considered terrorist activity as well). The IJ pointed to no other distinction from Harpinder Singh, and on this record we see none. What happened *401to Petitioner occurred “on account of’ an imputed political opinion.
2. The IJ did not consider any other aspects of Petitioner’s claims for asylum and withholding of removal, including whether the events rose to the level of past persecution and, if so, whether country conditions have changed. Therefore, we must remand the case to the agency for further proceedings. INS v. Ventura, 587 U.S. 12, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
B. CAT Claim
To be eligible for CAT protection, Petitioner must “ ‘establish that it is more likely than not that he ... would be tortured if removed to the proposed country of removal.’ ” Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir.2001) (quoting 8 C. F.R. § 208.16(c)(2)). The fact that Petitioner’s father and grandfather, who were significantly involved in the Sikh separatist movement, remain in their homes in India without problems is substantial evidence in support of the IJ’s conclusion that Petitioner failed to carry his burden of proof on this claim.
PETITION GRANTED with respect to claims of asylum and withholding of removal and REMANDED; PETITION DENIED with respect to the CAT claim. The parties shall bear their own costs on appeal.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.